Order reversed on the law and facts, with $10 costs and disbursements and motion granted, with $10 costs. Memorandum: Special Term properly denied the motions upon the authority of Sandak v. Tuxedo Union School Dist. No. 3 (283 App. Div. 732). In the light of the subsequent reversal of that decision (308 N. Y. 226) it now appears that plaintiffs’ notices of claim are sufficient. In the exercise of discretion the requested relief should be granted. All concur. (Appeal from an order of Wayne Special Term denying plaintiffs’ motion to amend their complaints by bringing in an additional party defendant, in a negligence action.) Present — MeCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.